28 A.3d 585 (2011)
In re Steven M. ASSARAF, Respondent.
No. 11-BG-795.
District of Columbia Court of Appeals.
Filed September 15, 2011.
Before OBERLY, Associate Judge; TERRY and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Maryland disbarring respondent from the practice of law in that jurisdiction, see Attorney Grievance Com'n of Maryland v. Assaraf, 420 Md. 43, 21 A.3d 618 (2011), this court's July 25, 2011, amended order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, respondent's response and affidavit required by D.C. Bar R. XI, § 14(g), and the statement of Bar Counsel regarding reciprocal discipline, it is
ORDERED that Steven M. Assaraf is hereby disbarred from the practice of law in the District of Columbia, nunc pro tunc to August 3, 2011. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment).